EXHIBIT 10.4



AMENDMENT TO RETIREMENT BENEFIT PACKAGE AGREEMENT




This Amendment to Retirement Benefit Package Agreement (the “Amendment”) is made
and entered into as of February 17, 2015 (the “Effective Date”) by and between
Ross Stores, Inc. (“Company” or “Ross”) and Norman A. Ferber, an individual
(“Ferber”), and amends the Amended and Restated Retirement Benefit Package
Agreement entered into by the Company and Ferber effective as of January 6, 2010
and subsequently amended effective January 30, 2012 (collectively, the
“Agreement”) as follows:


1.
The following additional sentence is added to the end of Section 1.3 of the
Agreement:



1.3. Estate Planning.… Upon Ferber’s death, the benefits of this Section 1.3
shall then inure to Ferber’s then-spouse (at the time of his death), until her
death, with respect to estate planning fees or expenses actually incurred by
Ferber’s then-spouse.


2.
The portion of Section 4.4 of the Agreement setting forth the address of Company
is deleted in its entirety and replaced with the following new address:



4.4. Notice.…


If to Company:    Ross Stores, Inc.
5130 Hacienda Drive
Dublin, CA 94568
Attn: General Counsel


3.
Except as so amended, the Agreement remains in full force and effect.



IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement as
of the first date first above written.


Company:
 
Contractor:
 
 
 
 
ROSS STORES, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ G. Orban
 
/s/ Norman A. Ferber
By:
George Orban
 
Norman A. Ferber
 
Chairman, Compensation Committee
 
 





